 



EXHIBIT 10.4
EXECUTION COPY
SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
     This SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT, dated as of February 12, 2008 (this “Amendment”), is entered
into by and among:
     (i) BELL MICROPRODUCTS FUNDING CORPORATION, a Delaware corporation, as
borrower (the “Borrower”);
     (ii) BELL MICROPRODUCTS INC., a California corporation, as servicer (the
“Servicer”);
     (iii) VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited liability
company, as a Lender (“VFCC”);
     (iv) WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as agent for the
Lenders (the “Agent”) and as Lender Group Agent and Liquidity Bank for the
Lender Group of which VFCC is a party; and
     (v) GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as a Lender and as
Lender Group Agent and Liquidity Bank for the Lender Group of which GECC is a
party.
     Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Credit and Security Agreement (as defined below).
BACKGROUND
     WHEREAS, the parties hereto have entered into that certain Second Amended
and Restated Credit and Security Agreement, dated as of May 14, 2007 (as
amended, restated, supplemented or otherwise modified to the date hereof, the
“Credit and Security Agreement”);
     WHEREAS, the parties hereto desire to amend the Credit and Security
Agreement in certain respects as provided herein; and
     WHEREAS, in connection with this Amendment, the Borrower will enter into
amended and restated Fee Letters, dated as of the date hereof, with each of
(i) the members of the VFCC Group and (ii) the members of the GECC Group (such
amended and restated fee letters, each an “A&R Fee Letter” and together, the
“A&R Fee Letters”);
     NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:
     SECTION 1. Amendments. The Credit and Security Agreement is amended as
follows:
     (a) The last sentence of Section 7.1(a)(i) of the Credit and Security
Agreement is amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



“Notwithstanding the foregoing, the Servicer shall deliver its annual audited
financial statements for its 2006 and 2007 fiscal years on or before
September 30, 2008.”
     (b) Sections 7.1(a)(xii), 9.1(t), 9.1(u), 9.1(v) and 9.1(z) of the Credit
and Security Agreement are each amended by deleting the date “March 17, 2008”
where it appears therein and substituting the date “September 30, 2008”
therefor.
     (c) Clause (ii) of the first sentence of the definition of “LIBO Rate” set
forth in Exhibit I to the Credit and Security Agreement is amended and restated
in its entirety as follows:
“(ii) on any day (A) prior to the occurrence of a Delisting Event, (x) prior to
November 28, 2008, 1.50% per annum, and (y) at all times on and after
November 28, 2008, 2.40% per annum, and (B) from and after the date on which any
Delisting Event occurs, (x) prior to November 28, 2008, 2.25% per annum, and
(y) at all times on and after November 28, 2008, 2.40% per annum”
     SECTION 2. Representations and Warranties. Each of the Borrower and the
Servicer hereby represents and warrants that:
     (a) all representations and warranties of such Person set forth in the
Credit and Security Agreement (as amended hereby) are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct as of such earlier
date);
     (b) no Amortization Event or Unmatured Amortization Event has occurred and
is continuing as of the date hereof;
     (c) the execution and delivery by such Person of this Amendment and such
Person’s performance of its obligations under the Credit and Security Agreement
(as amended hereby) are within its corporate powers and have been duly
authorized by all necessary corporate action on its part, and
     (d) each of this Amendment, the Credit and Security Agreement (as amended
hereby) and, with respect to the Borrower, each A&R Fee Letter is the valid and
legally binding obligation of such Person, enforceable against such Person in
accordance with its terms.
     SECTION 3. Conditions to Effectiveness. This Amendment shall be effective
as of the date hereof upon the later to occur of (a) receipt by the Agent and
each of the Lender Group Agents of counterparts to this Amendment and the A&R
Fee Letters (or copies thereof) duly executed by each of the other parties
hereto and thereto (as applicable) and (b) the Borrower’s payment in full to
each Lender Group Agent of the Amendment Fee (as defined in the applicable A&R
Fee Letter) due to such Lender Group Agent pursuant to the applicable A&R Fee
Letter.
     SECTION 4. Effect of Amendment; Ratification. Except as specifically
amended hereby, the Credit and Security Agreement shall remain in full force and
effect. This Amendment shall neither (i) constitute a novation of the Credit and
Security Agreement, but shall constitute an amendment thereof nor (ii) operate
as a waiver of any right, power or remedy

2



--------------------------------------------------------------------------------



 



of the Agent or any of the Lender Group Agents or any other Secured Party under
the Credit Agreement or any of the other Transaction Documents. Upon the
effectiveness of this Amendment, each reference in the Credit and Security
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the Credit and Security Agreement as
amended hereby, and each reference to the Credit and Security Agreement in any
other Transaction Document or any other document, instrument or agreement,
executed and/or delivered in connection with any Transaction Document shall mean
and be a reference to the Credit and Security Agreement as amended hereby.
     SECTION 5. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
     SECTION 6. Counterparts; Delivery. This Amendment may be executed in any
number of counterparts, and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.
     SECTION 7. Headings. The descriptive headings of the various sections of
this Amendment are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof
     SECTION 8. GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO,
THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW.
     SECTION 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, THE CREDIT AND SECURITY AGREEMENT,
ANY DOCUMENT EXECUTED BY ANY LOAN PARTY PURSUANT HERETO OR THERETO OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
[Signature pages follow.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date hereof.

                  BELL MICROPRODUCTS FUNDING CORPORATION         as Borrower    
 
           
 
  By:        /s/ Karl Steffen    
 
           
 
  Name:   Karl Steffen    
 
  Title:   Chief Financial Officer    
 
                BELL MICROPRODUCTS INC.         as Servicer    
 
           
 
  By:        /s/ James E. Illson    
 
           
 
  Name:   James E. Illson    
 
  Title:   Chief Operating Officer and President — Americas    

2nd Amendment to 2nd A&R CSA

S-1



--------------------------------------------------------------------------------



 



                  VARIABLE FUNDING CAPITAL COMPANY LLC         as a Lender    
 
           
 
  By:   Wachovia Capital Markets, LLC,
as Attorney-in-Fact    
 
           
 
  By:        /s/ Douglas R. Wilson, Sr.    
 
           
 
  Name:   Douglas R. Wilson, Sr.    
 
  Title:   Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION as a Liquidity Bank, as
Lender Group Agent for the Lender Group of which VFCC is a member and as Agent  
 
 
           
 
  By:        /s/ Michael J. Landry    
 
           
 
  Name:   Michael J. Landry    
 
  Title:   Vice President    

2nd Amendment to 2nd A&R CSA

S-2



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender, as Lender Group Agent for the Lender Group of which GECC is a
member, as a Liquidity Bank and as a Conduit    
 
           
 
  By:        /s/ David C. Johnson    
 
           
 
  Name:   David C. Johnson    
 
  Title:   Duly Authorized Signatory    

2nd Amendment to 2nd A&R CSA

S-3